DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 2/05/2020 filling of Application 16/782,753.  Claims 21-40 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3, 10 and 12, 19 of U.S. Patent No. US 11,080,640 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 30 and 39 are anticipated by the claims in patent US 11,080,640 B1.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 11-15, 30-31 are directed toward a device to manage a retail experience.  Claims 22-29 are directed toward a method to manage a retail experience. Claims 32-36 are directed toward a system to manage a retail experience.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detected interaction between the user and the employees based on a confidence score which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

A method for managing organizational structures, comprising the steps of: 
generating role tokens based on at least a designated portion of a role dataset, the role dataset included in an organizational dataset representing an organization structure of an enterprise, each of the generated role tokens representing an enterprise role within the enterprise; 
assigning prioritization scores to the generated role tokens using a hierarchical clustering method and a statistical modelling method; 
extracting the generated role tokens having threshold prioritization scores above a predetermined threshold as extracted tokens; 
assigning training labels to a training portion of the extracted tokens based on the assigned prioritization scores, the training labels representing a categorical level associated with the extracted tokens in the training portion; 
generating a matrix based on the training portion of the extracted tokens, wherein the assigned training labels for the training portion are assigned to token elements in the matrix;  
assigning predictive labels to a remaining portion of the extracted tokens, the predictive labels being predicted based on model parameters and the matrix, 
each of the predictive labels representing a prediction of a categorical level associated with the extracted tokens in the remaining portion of the extracted tokens, 
each of the predictive labels including an assigned prediction certainty; generating a model organizational dataset based on the assigned training labels and the assigned predictive labels, the model organizational dataset including the extracted tokens, each of the extracted tokens associated with one or more categorical levels in an identified role ownership; 
assigning the identified role ownership to an employee identifier representing an employee of the enterprise; and mapping enterprise roles represented with the role dataset to the identified role ownership.

The 2019 PEG states mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and certain method of organizing human activity including commercial or legal interactions (including business relations and managing personal behavior or relationships or interactions between people) are abstract.  The instant claims are directed to evaluating organization structures and enterprise roles to optimize and organizational structure and assigning roles to employees which is a method of organizing human activity.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the generating role tokens; assigning prioritization scores; assigning training labels to a training portion of the extracted tokens; generating a matrix based on the training portion of the extracted token; assigning predictive labels to a remaining portion of the extracted tokens; assigning the identified role ownership to an employee identifier; and mapping enterprise roles represented with the role dataset to the identified role ownership are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 does not recite any additional elements.  Claim 30 recites the additional elements of:
a memory to store executable instructions; and, a processor adapted to access the memory, the processor further adapted to execute the executable instructions stored in the memory to: receive organizational datasets representing an organizational structure for an enterprise 
Claim 30 recites the additional elements of:
non-transitory computer-readable medium including instructions configured to be executed by a processor, wherein the executed instructions are adapted to cause the processor to: receive organizational datasets representing an organizational structure for an enterprise
However, the computer elements (the memory and the processor the access the memory and execute instructions to perform the abstract idea) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the receipt of organizational datasets is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited receipt of is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
When viewing the generic data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the receipt of data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, the dependent claims further limit the mental processes and methods of organizing human activity recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 26 and 36 disclose the truncating text using one of 3 recited natural language processing techniques.  However, this is merely indicative on generally linking the abstract idea to a particular technological environment (an environment that uses the recited known method of natural language processing).  Further, the storing of information is considered insignificant extra solution activity and well-known and conventional.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 21-40 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.


Pertinent art not relied upon in a rejection
Portnoy US 20170236081 A1 – Portnoy teaches A memory of a digital computer stores a plurality of data structures describing suborganizations of an organization, a plurality of data structures describing respective tasks to be performed by the organization under management by the one or more managers, the task data structures describing managers' priority levels for the respective tasks, and data structures describing employees of the organization, the employee data structures including data describing employee proficiency of specific employees for specific tasks from among the organization's tasks. A processor of the digital computer computes an allocation of employee data structures to the suborganization data structures based on the stored task priority data and stored proficiency data, the allocation reflecting a computed optimization of allocations. The computation proceeds by creating a number of trial allocations, computing a value of an objective function for the trial allocations, and choosing from among the trial allocations with best objective function. The objective function modeling the organization's ability to perform its highest priority tasks and at least one of the group consisting of reduction of the organization's costs, in any reduction in force, recommendation of employees that are retirement-eligible, or employees that are near retirement, and/or assignment of employees that have high proficiencies in high priority tasks with specific tasks that are of high priority. The computer reports the computed optimization of allocation to the managers.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683